DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 01/06/2021, Claim 5, 12, and 17 has been cancelled, and Claims 1-4, 6-11, 13-16 and 18-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 01/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT 10,265,086 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Louis DelJuidice on 03/25/2021.
The application has been amended as follows: 
***NOTE: all unlisted claims remain unchanged***

Claim 8 (Currently amended) A system, comprising: 
a shaft having a proximal section with a proximal section diameter and a distal section with a distal section diameter, wherein the distal section diameter is smaller than the proximal section diameter; 
an expandable clot engaging element attached to the distal section of the shaft; 
a first catheter having a first catheter proximal section and a first catheter distal section, wherein the first catheter comprises a lumen extending therethrough, wherein the shaft is distally advanceable within the first catheter and the first catheter proximal section comprises a proximal section lumen diameter larger than a distal section lumen diameter; and 
a second catheter, the first catheter being advanceable within a lumen of the second catheter; 
wherein the proximal section diameter of the shaft is greater than the distal section lumen diameter of the first catheter distal section thereby inhibiting the shaft proximal section from distally advancing through the catheter distal section; 
wherein the second catheter comprises a second catheter proximal section and a second catheter distal section, wherein an outer diameter of the second catheter proximal section is larger than an outer diameter of the second catheter distal section.


REASONS FOR ALLOWANCE
Claims 1-4, 6-11, 13-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Olsen (US PGPub 2010/0292726) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claim 1, which recites, inter alia "wherein the shaft proximal section is stiffer than the shaft distal section". 
The closest prior art of record, Olsen (US PGPub 2010/0292726) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 8 which recite, inter alia " wherein the second catheter comprises a second catheter proximal section and a second catheter distal section, wherein an outer diameter of the second catheter proximal section is larger than an outer diameter of the catheter distal section". 
The closest prior art of record, Olsen (US PGPub 2010/0292726) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claim 13 which recites, inter alia "advancing a guidewire across the obstruction and through the catheter; and, removing the guidewire from the catheter after advancing the catheter". 
The novelty of this invention is the larger diameter and stiffer proximal sections of the clot retrieval device provides greater pushability than would be the case with a lower profile shaft, enabling the user to advance the device more easily through the tortuous vessels (Paragraph 0042; instant specification PGPub).
The closest prior arts of record Olsen teaches a system/method similar to that of Claims 1, 8 and 13, however Olson does not disclose the claimed stiffness of the shaft proximal section and does not disclose the claimed second catheter section of the second catheter (the outer sheath) having a proximal section larger in outer diameter than the distal section of the second catheter. 
Because none of the prior art documents of record teach a system as recited in Claims 1, 8, and 13 it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1, 8, and 13 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED G GABR/Primary Examiner, Art Unit 3771